Citation Nr: 0718326	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right leg below the knee with residual 
dizziness due to medication.  

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel





INTRODUCTION

The veteran had active duty service from October 1953 to July 
1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to compensation under 38 
U.S.C.A. § 1151 for amputation of the right leg below the 
knee with residual dizziness due to medication.  The 
veteran's claim arises from a surgery that he underwent at 
the VA Medical Center (VAMC) in Phoenix, Arizona in November 
2002 where his right 5th toe/base of the metatarsal was 
amputated due to floppy toe/hammer toe with prominent base 
status post previous partial ray resection.  The veteran 
asserts that he came down with an infection from this 
surgery, which lead to a right leg amputation just below the 
knee in April 2003.  However, upon review of the claims file, 
it appears that the medical records concerning this surgery 
have not been associated with the record.  As this surgery is 
the basis of the veteran's claim, the Board finds that it is 
imperative that the RO obtain all related VA medical records 
from November 2002 associated with this surgery.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Moreover, in a November 2004 VA medical opinion, the examiner 
noted that detailed progress notes concerning the veteran's 
right foot surgeries were not available.  The Board finds 
that the RO should also obtain the VA progress notes 
associated with the initial November 2002 surgery up to the 
April 2003 surgery where he had his right leg amputated.  

As the issue of entitlement to specially adapted housing is 
inextricably intertwined with the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151, this issue is also 
remanded to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all related VA 
medical records from VAMC in Phoenix, 
Arizona concerning the veteran's November 
2002 foot surgery, including all surgical 
records and VA progress notes associated 
with the initial November 2002 surgery up 
till the April 2003 surgical amputation 
of the right leg below the knee.  

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


